 MUNROENTERPRISES,INC.403Munro Enterprises,Inc.'andBoston Mailers' UnionNo. 1,_InternationalTypographical Union, AFL.-CIO. Case 1-CA-8935April 30, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn December 19, 1973, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding.Thereafter, counsel for theGeneralCounsel filed exceptions and a supporting brief andRespondent filed exceptions, a supporting brief, andan answering brief to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgesubject to the modifications set forth below:1.We find merit in the General Counsel'sexception to the Administrative Law Judge's dismiss-al of the alleged violation of Section 8(a)(1) of theAct entitled "Incident of December 1, 1972" in theattached Decision. The Administrative Law Judgecredited the testimony of Twist and Lavertue thatduring a meeting with the employees on December 1,1972, Howard James, one of Respondent'smanagers,stated that if there was a union in the plant therewould be no free time for the employees. TheAdministrative Law Judge further found that Res-pondent had a then existing practice of permittingemployees to leave a few minutes prior to theirregularquitting time. In view of these findings, wefindand conclude that James' aforementionedremark was clearly a threat of reprisal against theemployees if they supported a union, and, conse-quently, a violation of Section 8(a)(1) of the Act. It isequally clear that in determining whether James'statementconstitutes a threat in violation of 5 "ction8(a)(1), it is not significant that employees did nottestify that they regarded James' statement as athreat of reprisal; nor is it significant that James maynot have intended this remark to convey a threat."No proof of coercive intent or effect is necessaryunder Section 8(a)(1) of the Act, the test beingIName as amended at the hearing.sTime-O-Matic, Inc. v. N.LRB.,264 F.2d 96,99 (C.A. 7, 1959).s In adopting the Administrative Law Judge's findings concerning thedischargesof January 3, 1973 (sec. III,D of his Decision), we do not agreewith or adopt his rationale that the small plant doctrine is "even moreapplicable to a small plant in a small town...of only about 15,000"210 NLRB No. 62`v hether the employer engaged in conduct which, itmay reasonably be said, tends to interfere with thefree exercise of employee rights under the Act.' "22.With respect to the alleged violation of Section8(a)(1) of the Act entitled "Incident of December 28,1972" in the attached Decision, the record hereindoes not support the Administrative Law Judge'sstatement that employee Twist admitted that whenJames offered him the job of pressman, Jamesdiscussed finding a replacement for departing press-man Gauvin; hence the record does not support hiscredibility resolution based thereon, that for thatreason the conversation must have occurred onJanuary 15, 1973. However, we agree with hisalternative finding that General Counsel has not methisburden of proving that Respondent in thatconversation threatened economic reprisals in viola-tion of Section 8(a)(1) of the Act.3.While we agree with the Administrative LawJudge that Respondent did not by the statement toNolin, discussed under the heading of "Incident ofDecember 15, 1972," threaten withdrawal of abenefit, we so find only because the claimed benefithad not been granted to her, and we do not adopt theAdministrative Law Judge's alternative grounds forso finding.4.In view of our determination that the discharg-es that took place on January 3 and March 9, 1973,were not motivated by unlawful considerations inviolation of the Act,3 we need not pass upon GeneralCounsel's exceptions to the Administrative LawJudge's findings that Maurice Lavertue and EleanorTheberge were supervisors within the meaning of theAct.5.We find,in agreementwith the AdministrativeLaw Judge, that a bargaining order is not warrantedinthe instant case. In addition to the singlediscriminatorydischargeof employee Twist onFebruary 20, 1973, in violation of Section 8(a)(3) and(1)of the Act, we have found that Respondentviolated Section 8(a)(1) of the Act by a single threatonDecember 1, 1972, long before the Union'sdemand for recognition dated February 9, 1973. Inour view Respondent's unfair labor practices werenot of so pervasive a character as to warrant ajudgment, underGissel4standards, that use of theBoard's traditional remedies could not insure a fairelection and that the Board should, accordingly,accept the prepetition authorization cards as a morereliable index of employee choice. Thus, the singleunlawful discharge herein involved an employee whopopulation and because a supervisor signed a union card and attendedunion meetings. However, the supervisor's knowledge of union activities is,of course,chargeable to Respondent. Cf.Montgomery Ward & Company,Incorporated115 NLRB645,647.4N.LR.B. v. GisselPacking Co.,Inc., 395 U.S. 575. 404DECISIONSOF NATIONALLABOR RELATIONS BOARDwas neither the leading union adherent nor in anyparticular leadership position among the employeeswith respect to the Union and occurred in thecontext of lawful economic layoffs. Furthermore, thesingle independent violation of Section 8(a)(1) whichwe have found was not of an aggravated nature andoccurred more than 2 months before the Union'sdemand for recognition.No. 1, InternationalTypographicalUnion,AFL-CIO, or any otherlabor organization.MUNRO ENTERPRISES,INC.(Employer)DatedBy(Representative)(Title)ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Munro Enterprises, Inc., Berlin, New Hamp-shire,itsofficers,agents, successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order as herein modi-fied:1.Insert the following paragraph and reletterparagraph 1(a) as 1(b):"(a)Threatening to take reprisals against itsemployees by stating it will terminate its practice ofpermitting employees to leave a few minutes prior totheir regular quitting time because they support theBostonMailers'Union No. 1, International Typo-graphicalUnion,AFL-CIO, or any other labororganization."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLoffer John Twist full reinstatement tohis old jobor, if that job no longer exists, to asubstantially equivalent position without preju-dice to his seniority or other rights and privileges,and make him whole for any loss of earnings hemay havesuffered as a result of his discriminato-ry discharge.WE WILLNOT discharge any employees forsupporting the BostonMailers'Union No. 1,InternationalTypographical Union, AFL-CIO,or any otherlabororganization.WE WILL NOTthreaten to take reprisals againstany employees by stating we will terminate ourpractice of permitting employees to leave a fewminutes prior to their regular quitting timebecause they support the Boston Mailers' UnionThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Seventh Floor,Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 02114,Telephone 617-223-3300.DECISIONSTATEMENT OF THE CASEMAURICE S.BUSH,Administrative Law Judge:Respon-dent Munro Enterprises,Inc., is engaged in the publicationof TheBerlin Reporter,'a weekly newspaper established in1890, together with two other recently established smallernewspapers, out of its office and news plant at Berlin, NewHampshire.Judith James is the president and sole stockholder of theRespondent and the publisher of its papers. Formerly thewidow of Steve Munro, Mrs. James became the wife ofHoward James, a Pulitzer Prize winner,2on January 1,1972. Even pnor to his marriage to Judith,Howard Jamesbecame one of Respondent's managers on November 1,1972, and he continued in this capacity until January 1,1973,when he became general manager and thereaftercontinued in that capacity at least through March 9, 1973.All importantmanagement decisions here pertinent weremade jointly by Judith and Howard James, but the day-to-day management of the news plant was largely in thehands of Howard James as Mrs.James to a great extentwas preoccupied with the care of their combined sixchildren.3AlthoughHoward James is here involved as a principalfigure in the operation of Respondent's business, hisprimary personal interest is that of a freelance writer ofnonfiction books and in the preliminary research that suchbooks require.During the period here involved, there werebrief intermittent times when he was absent from the newsplant to research and write a new book,stillunfinished,1By oral amendment at the trial,Respondent'sname shown in thecomplaint as "Berlin Reporter - Munro Enterprises,Inc ," was corrected toread as "Munro Enterprises, Inc "2Receivedfor his book, "Crisis in the Courts "3At thetime of her marriage to Mr James,Judith James was the motherof four childrenby her priormamage; Mr James at the time of themarriage had a child by a pnor marriage;toward the end of 1972, Mrs.James gave birth to a child out of her marriage to Mr James MUNRO ENTERPRISES, INC.405dealing with the problems of juvenile children as a sequelto an earlier published book on the subject of children.On November 7, 1972, practically all of the 34 or soemployees of Respondent's news plant walked off theirjobs in protest over what they deemed the unfair treatmentof one of their coworkers. Shortly thereafter several of theemployees sought the assistance of Local 75 of the Pulpand Paper Workers in organizing Respondent's news plantand a number of the employees signed cards authorizingLocal 75 to represent them. However, the differences thatcaused the walkout and other grievances were settled inlarge part within 2 days without the intervention of Local75 and all the employees who had walked out returned towork on November 9. Thereafter the employees desiringrepresentation switched unions by withdrawing from Local75 and signing up with the Boston Mailers' Union No. 1,theaforementionedCharging Party as their chosenbargaining representative. By January 3, 1973, the Mailers'Union had union authorization cards from 14 of Respon-dent's employees.On January 3, 1973, the Respondent closed down its jobprinting shopwhich had been engaged in printingletterheads,school reports, and such other privatelyprintedmatter for customers under the claim that theoperation of that part of its business was unprofitable. OnMarch 9, 1973, Respondent terminated the printing of itsnewspapers in its own news plant at Berlin and thereaftersublet the work to a panting plant at Norway, Maine,under claim that it could not find pressmen to replace thepressmen who were quitting, among other justifications forsuch action hereafter discussed.Starting early in 1973, the Company began to terminatemany of its employees. On January 3, 1973, the Respon-dent discharged seven employees under claim of financialnecessity.On February 20, 1973, Respondent dischargeditsadvertising solicitor, John Twist, for alleged incompe-tency. Twist had been a spokesman for the employees whohad walked off their jobs on November 7, 1973. On March9, 1973, the Company discharged three other employees asan outcome of its aforementioned decision to permanentlydiscontinue the mechanical production of its newspapers atitsown plant and to subcontract that work to an out-of-town printer.Under the above undisputed but skeletomzed facts, theissues under the pleadings herein are: (1) the appropriateunit of employees in Respondent's office and news plantfor the purposes of collective bargaining; (2) interference,restraint, and coercion by Respondent of its employees inthe exercise of rights guaranteed employees in violation ofSection 7 of the Act as more specifically set fo_ th insubsequent parts of this Decision; (3) the discriminatorydischarge of 12 employees between January 3 and March9, 1973, in violation of Section 8(a)(3) of the Act; (4) themajority status of the employees in the appropriate unitdesiring union representation on various dates; (5) andwhether Respondent's admitted refusal to bargain with theUnion under all the circumstances of the case constitutes aviolation of Section 8(a)(5) of the Act. These issues will betaken up in a somewhat different order than shown above.The complaint herein was issued on June 22, 1973,pursuant to a charge filed on March 13, 1973. Respon-dent's answer denies the alleged unfair labor practices.The case was heard over a period of 9 days between July3i and August 10, 1973, at Berlin, New Hampshire. Briefsfiled on October 1, 1973, by counsel for General Counseland the Respondent, together with a letter from counsel forthe Charging Party stating that the Charging Party adoptsGeneral Counsel's brief in support of its own position,have been carefully reviewed and considered.For reasons hereinafter indicated, the complaint will bedismissed for failure of proof except for the unlawfuldischarge of John Twist.Upon the entire record in the case and from myobservations of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSRespondent,Munroe Enterprises, Inc., a New Hamp-shirecorporation, is engaged in the publication anddistribution of newspapers at its principal office and placeof business in Berlin, New Hampshire. The newspaperspublished by the Respondent carries advertisements ofnationally sold products. The Company's gross annualrevenue is in excess of $200,000. It is admitted that theRespondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party,BostonMailers'Union No. 1,InternationalTypographical Union, AFL-CIO,is a labororganization within themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA.BackgroundJudith James' first husband was the late Steve Munrowhom she married in 1959. On May 1, 1967, Judith andSteveMunro, jointly, purchased The Berlin Reporter, aweekly newspaper established in 1890 and published atBerlin,New Hampshire, which they acquired under thename of Munro Enterprises, Inc. Mr. Munro was killed inan automobile accident in 1970. Upon his death, JudithMunro, then the mother of four children by her marriagetoMr. Munro, became the sole stockholder and presidentofMunro Enterprises. On January 1, 1972, Judith Munrobecame the wife of Howard James, a former reporter fortheChristian Science Monitor and chief of its MidwestBureau from 1965 to September 1970. From September1970, until his marriage to Judith in January 1972, HowardJames had been primarily engaged as a freelance writer,lecturer, and consultant. His books include "Cases in theCourts," published in 1968, for which he received a PulitzerPrize and "Children in Trouble-A National Scandal,"published in 1970.4Fivemonths after his marriage to Mrs. James, Mr.James, on May 1, 1972, signed a contract with the same4Both books are based on a series of articles by Howard James thatappearedin The Christian Science Monitor 406DECISIONS OF NATIONALLABOR RELATIONS BOARDpublisher that published his prior books to write a book onproblems of child abuse, tentatively entitled "LittleVictims." The original deadline for the publication of thatbook was May 1, 1973, but at the time of the trial herein inAugust 1973 it had not yet been published because of hispreoccupation with the management of Munro Enterprises.At the time of James' marriage to Mrs. James, hebrought to the marriage a child by a prior marriage. OnNovember 14, 1972, Mrs. James gave birth to a child out ofhermarriage toMr. James. At the times here directlyinvolved, the Jameses had a combined family of sixchildren in their household.Shortly after his marriage to Mrs. James, Howard Jamesbecame acting and later general manager of the Respon-dentwhile his wife remained its sole stockholder andpresident.For the period here involved from JanuarythroughMarch 9, 1973, the exigencies of Respondent'sbusiness absorbed virtually all of his time and many hoursof overtime. However, there was an understanding betweenMr. and Mrs. James from the date of their marriage that assoon as Respondent's business would permit, Mr. Jameswould withdraw from the active day-to-day managementof the business to devote his full time to his primaryliterary interest of completing the research and writing ofhis new book, "The Little Victims," dealing with "childrenwho are emotionally disturbed, children who are batteredand abused, children who are mistreated in other ways whohave problems at school and children that are retarded."Mr. James has a researcher who is aiding him on thepreliminary research required for the book.For 2 months between July 15 and September 15, 1972,Judith and Howard James left the management ofRespondent's business in other hands while they and theirsix children drove westward as far as Colorado in theirpickup truck and camper. The primary purpose of thetravelwas to give Mr. James the opportunity to gatherresearch data for his new book by visitations to variousinstitutions such as mental hospitals and schools for theretarded. The other purpose of the travel was to help himestablish a stronger relationship to his four stepchildren byhismarriage to Judith. On the trip, James would from timeto time leave Mrs. James and the children at a trailer campwhile he took off by himself to various locations in searchof data for his book.The employees at Respondent's news plant at Berlinknew before the Jameses departed on their westward tripacross the country that the purpose of the trip was to giveMr. James the opportunity to research his new book. Justprior to their departure,Mr. and Mrs. James held ameeting of Respondent's employees on July ! 1972, atwhich Mr. James read to them a written statement receivedinevidence as Respondent's Exhibit 6. The openingparagraph of that statement reads:As you already know, I have a book contractand mustkeep my committment to my publisher. So must go outand research.The balance of Mr. James'statement to Respondent's5Sua sponte,the record is corrected to show the circulation of theBerlinReporterand theNorthland Newsto be as shown aboveas against theemployees addressed itself primarily to the financialconditions facing the Company over which Mr. Jamesexpressed much concern. Respondent's financial conditionof that time, July 13, 1972, has a bearing on the dischargesthat thereafter took place in the early part of 1973. In thatconnection the key portions of the statement read asfollows:We now have the largest payroll in the history of TheReporter. . . . With this big payroll, and with theimprovements we have been trying to make, profits arenow at an all time low .... One of our majorproblems has been the job shop. On most weeklypapers the job shop accounts for anywhere from 40 to60 percent of the income. Our job shop doesn't evenaccount for 10 percent of the income ... .If we don't bringin more businessfor the web press; ifwe don't find other ways to build the [Berlin] Reporterand Northland News; and if we don'tmake substantialincreasesin the job shop,we are goingto have to cutseveral jobs off the payroll.The above warning of possible discharges for financialreasons was made many months before there was anyunion activity among Respondent's employees and monthsbefore the Respondent was charged with unfair laborpractices stemming out of alleged interferences of therights guaranteed employees by the Act to self-organiza-tion and to join unions.It appears that when the news plant here involved wastaken over in 1967 by Mr. and Mrs. Munro, the plant wasengaged in the publication only of the Berlin Reporter andin the operation of a job shop for the printing ofletterheads, school reports, and other printed matter whollyunrelated to the publishing end of the business.At a later date the Respondent also began the publica-tion of another newspaper called the Northland News outof its plantin Berlin.At first the Northland News waspublished semimonthly but in early November 1972 it waschanged to a weekly publication.Simultaneouslywith thischange, the Respondent also commenced the publicationof a new weekly newspaper out of its Berlin plant calledtheGroveton News which was identical with the North-land News except that the front page of the GrovetonNews was different.Each of the three newspapers has its own separategeographical circulation, the circulation of the BerlinReporter being 9,500; the Northland News, 7,600; and theGroveton News, 600.5B.Alleged Interference,Restraint,and CoercionThe complaint as amendedallegesthree instances ofunfair labor practices as independent violations of Section8(a)(1) of the Act. These will be discussed in chronologicalorder below.inverted figures of 7,600 for theBerlinReporterand 9,500 for theNorthlandNewsshown in the transcript. MUNROENTERPRISES, INC.1.Incident of December 1, 1972The complaint alleges that on December 1, 1972,Howard James "threatened employees with reprisals ifthey supported a union by stating at a meeting ofemployees that if the employees became represented by aunion, they would have to work the hours for which theyare paid, and there would be no free time available."The record is undisputed that a staff meeting of virtuallyallof Respondent's 34 employees was held at the newsplant on December 1, 1972, pursuant to the request of theemployees for the purpose of discussing with Mr. and Mrs.James certain of their demands as set forth in a documentpresented in advance of the meeting to Mr. James and inevidence as General Counsel's Exhibit 11. At the meetingMr. James was the spokesman for management and JohnTwist, an alleged discriminatee, was one of the spokesmenfor employees present at the meeting.Twist testified that Howard James said to the employeesat the meeting that "if the union came into the paper" theemployees would be required to punch a clock, and that,"There would be no free time." Maurice Lavertue, anotheralleged discriminatee and spokesman for the employees atthe meeting, also testified that James at the meeting statedthat "if you had a union in here there would be no morefree time around here." From other testimony by Jamesthis reference to free time appears to be a reference to theRespondent's then existing practice of "tolerating" em-ployees to leave the news plant sometimes a few minutesbefore their regular quitting times.Howard James in his testimony flatly denied that he hadmade that statement to his employees.Discussion and ConclusionsFrom a careful reading of the statement attributed byTwist and Lavertue to Howard James,I find that even ifthat attributed statement is credited, it did not constitute athreat of reprisals against the employees if they supportedthe Union but was merely an expression of opinion of whatmight occur un r a tightly worded collective-bargainingagreement.Sucan expression of opinion in the light ofthe entire context of that staff meeting was in my viewmerely a protected expression of the Employer's "views,argument,or opinion"under Section 8(c) of the Act. It issignificant that neither Twist or Lavertue testified that theyregarded James'statement as a threat of reprisal if theUnion came in.A careful reading of the testimony elatingto that staff meeting shows that there was a mutual andfrank discussion of the pros and cons of having a union atRespondent's news plant.It is significant that out of the 34or so employees at the indicated staff meeting and the 10employees who testified in this proceeding only Twist andLavertue attributed the statement in question to James.As noted James denies the statement attributed to him.While I credit Twist's and Lavertue's testimony that Jamesmade such a statement to the employees at the staffmeeting, I credit James' denial of the attributed statementinsofar as it implies any threat of reprisal against theemployees if they decidedto berepresented by the Union.2.Incident of December 28, 1972407The complaint, as amended, alleges that on or aboutDecember 28, 1972, Howard James "threatened employeeswith economic reprisals if they supported the Union bystating to John Twist that if the Union got in, the printingof the newspaper could be done in Norway [Maine] andthat the production shop could be closed."The composite testimony of Twist and Howard Jamesleaves no doubt that James in a private conversation hehad with Twist told Twist that the printing of Respondent'snewspapers "could" be done in Norway, Maine, but thesimilarity ends there as their testimonyis inconflict bothas to the date of the conversation and the context out ofwhich the abovestatement was made.The complaint originally alleged that the incident underdiscussion took place on or about January 15, 1973, but atthe opening of the trial before any testimony was taken thecomplaint was orally amended to show that incident tookplace on or about December 28, 1972.In his testimony Twist was uncertain as to the precisedate of the incident but placed it within 1 to 3 days prior toJanuary 3, 1973, the latter being the date on which theRespondent discharged seven of its employees. Twisttestified that James at that time after engaging him in aprivate conversation about the serious shortcomings ofsome of Respondent's employees who he said could nothold jobs elsewhere, told him that if a union came in, itwould be "good" for himself and his wife because theoperation of the plant would then be "a hard noseoperation" and "if the people did go union, that he coulddo his printing in Norway-Norway,Maine."James, on the other hand, gave an entirely differentversion of the background of his remark to Twist that theprinting of Respondent's newspapers "could be done inNorway, Maine." His version is inextricably tied in with avery serious and undisputed problem he was facing infinding a pressman to replace the pressman who hadserved notice on January 15, 1973, of his desire to resignhis job so that he could rejoin his wife and small daughterin Connecticut. That pressman was Robert Gauvin whohad started his job as a pressman for Respondent in lateOctober 1972. Gauvin's testimony corroborates James' thathe notified James on January 15, 1973, that he would beterminating his employment as of May 1, 1973, lateradvanced to mid-March 1973. James testified that shortlyafter Gauvin notified him of his impending resignation thathe offered the pressman's job to Twist but that Twistwould not commit himself and later declined the offer. Inthat connection as is here more directly pertinent, Jamestestified that Twist at that same conversation asked himwhat he would do if he could not find a replacementpressman and that he (James) replied, "I could probablyprint in Norway." James expressly denied making thatremark as a threat to print elsewhere if the Unionsucceeded in coming in.Twist admits that James had offered him thepressman'sjob, but his testimony flatly contradicts James' testimonythat the offer was made in the middle of January 1973.Instead he testified that James made the offer to him inNovember 1972 before Gauvin became the pressman and 408DECISIONSOF NATIONALLABOR RELATIONS BOARDwhile Tom Yoder was still thepressman and James wasstill looking for a replacementfor Yoder.Discussion and ConclusionsSummarized, the parties are agreed that at a disputedtimeJames told Twist that the printing of Respondent'snewspapers which were being printed at Berlin "could bedone in Norway." The time and context of that statementis in dispute. Twist testified that the remark was made onDecember 28, 1972, as part of the larger declaration, "Ifthe people [employees] did go union, that he [James] coulddo his printing in Norway." James, on the other hand,testified that his remark that the printing "could be done inNorway" was made on January 15, 1973, in response toTwist's question as to what he would do if he could not geta replacement for his pressman Gauvin who had givennotice that he was quitting.From a careful study of the record as a whole, I creditJames' version of what he said to Twist both as to time andas to context against Twist's version. I make thatcredibility resolution because Twist admits that James, atthe time he offered him the chief pressman's job, did tellhim that if he could not find a replacement for thedeparting pressman,Gauvin, that he could punt inNorway and because that offer must have been made toTwist on January 15, 1973, as testified to by James, and notinNovember 1972 as claimed by Twist because inNovember 1972 the Respondent did not then have apressman vacancy as Gauvin's undisputed testimonyshows that he became pressman for Respondent inOctober 1972.These circumstances compel a finding that James'remark to Twist that the Respondent "could print inNorway" was made in mid-January 1973 when Twist askedwhat James would do if he was unable to find a pressmanto replace his departing pressman. Coordinately, I creditJames' denial that in his private talk with Twist hethreatened to print at Norway if the Respondent's plantbecame unionized.The only argument advanced by General Counsel in hisbrief for not crediting James' version of the incident isbased on an inaccurate interpretation of his testimonyunder cross-examination. The argument goes that James'offer of the pressman's job to Twist could not have beenmade on January 15, 1973, as claimed by James becausehis testimony under cross-examination shows that he madethe offer to Twist, who had mechanical ability, as a resultof advice received from "people at the New England PressAssociation and other publishers" for the solution of theproblem small newspapers were having getting pressmenwas "to train somebody locally and to look for someonewith mechanical ability," and that this advice could nothave been made on January 15 or within the monththereafter because the annual conference of the NewEngland Press Association did not start until January 15and because James testified that he was away from Berlinfor 30 days thereafter. Based on this interpretation ofJames'testimony under cross-examination, counsel forGeneral Counsel contends that, "James obviously liedwhen he claimed that he was prompted to ask Twist aboutrunning the press because of what he had been told by thepeople at the Press Association,since thePress Associationconference had not even taken place"6That argument is without merit for at least two reasons.First, James did not state in his testimony that he securedthe advice to train a local man with mechanical skill tobecome a pressmanat theconferenceof the New EnglandPress Association which commenced on January 15, 1973;hemerely testified that he received this advice from"people at the New England Press Association and otherpublishers." Secondly, James' testimony does not show asclaimed by Government Counsel that he was continuouslyaway from Berlin for approximately a month from andafter January 15. On the contrary his testimony shows thathe came back to Berlin every Friday afternoon to hold astaffmeeting of Respondent's employees and on otheroccasions to pick up his wife "if she didn't have the car."Moreover, James' testimony shows that his intermittentabsences from Berlin for the period January 15 toFebruary 15 was primarily to work on his book. Hisattendance at the conference at Boston of the NewEngland Press Association obviously could not have lasteda full monthas it iscommon knowledge that associationconferences generally run only a week. Thus,even ifcredence is given to General Counsel's contention thatJanes did not make his offer of the pressman's job to Twistuntil after the conference of the Association took place asthe result of advice from people in attendance at theconference, it is clear that he could have made his offer toTwist of the pressman's job as early as the Friday followingthe opening of the conference on Monday, January 15,1973. It is significant that James did not testify that hemade the offer to Twist prior to his leaving Berlin to attendthe association meeting in Boston; his verbatim testimonyis that he made the offer, "In the middle of January dustprior to my leaving the paperto go to work on the book. "(Emphasis supplied.)However, even if the above rationale did not exist forcrediting James' version of the incident against Twist's, Iwould still credit James' version because both James andTwist seemed by the conviction of their testimony and bytheir demeanor to be equallysincere andtruthful in theirtestimony. Under suchcircumstances, I find and concludethat the General Counsel has failed to meet the burden ofproof on the allegation in the complaint that James"threatened employees with economic reprisals if theysupported the Union by stating to John Twist that if theUnion got in, the punting of the newspaper could be donein Norway and that the production shop could be closed."Accordingly I find that General Counsel has not sustainedthe allegation by a preponderance of testimony and willdismiss the allegation for failure of proof.Blue FlashExpress, Inc.,109 NLRB 592, 601-602;Casa Grande CottonOilMill,110 NLRB 1834, 1852;Editorial "El Impartial";Inc.,131 NLRB 223 at fn. 1.3.Incident of December15, 1973Finally with respect tothe Section 8(a)(l) allegations, the6G C bnef, p 7, fn 12 MUNRO ENTERPRISES, INC.409complaint allegesthat on or about February 10, 1973,Howard James at the office "threatened employees withreprisals ifthey supported the Union by stating to LouiseNolin, `I do not know what your feelings are about unions,but if the Union gets in, you will have to work to seven.' "LouiseNolin commenced her employment with theRespondenton January 2, 1972, as a typesetter in theCompany's compugraphic department where its makeupnewspapersareproofread and set to type. She wasdischarged on January 3, 1973, reinstated on February 5,1973,and dischargedagainonMarch 9, 1973. Thequestionof whether her discharges were discnmmatonlymotivated are also issuesin the case; they will be dealt within later sectionsof this Decision. The present section dealsonly with the alleged independent Section 8(a)(1) violationdescribed above.Up to the time of first discharge on January 3, 1973,Nolm, a young married woman and mother of a 2-year olddaughter,worked only part time, putting in an average ofabout 12 hours per week. She was recalled on February 5to work fulltime totake the place of another typesetterwho had quit. Prior to February 5, she had declined towork full time because of her young child.Nolm participated in the brief walk-out of Respondent'semployees of November 7, 1972, over what they consid-eredHoward James' unfair treatment of a fellow employeeas heretoforementioned.On December 12, 1972, shesigned a unionauthorization card. At unremembered timesshe attended one or more union meetings.Nolin worked with a senior typesetter, Eleanor Theberg,who began her employment with the Respondent in 1943.Bothweredischarged onMarch 9, 1973, when theRespondent shut down its production department andcontracted to have its newspapers printed in Norway,Maine, by another printer.Notwithstanding her relatively recent experience as atypesetter,Howard James regarded Nolin as "our bestoperator on the compugraphic" because she "made thefewestmistakes . . . and was the most able person wehad."However, the composite testimony of Nolin and HowardJames shows that they did not always get along wellbecause r ' ,er trait of independence and tendency to beargume....ive. InNovember of 1972 when she was a part-time employee she became argumentative and difficult todeal with because of James' discharge of the then actinggeneral manager, Tom Yoder. At another time because ofan unpleasantnessthatdeveloped between James andNolin over the malfunction of a piece of equipment, Nolintold James that she "wouldn't be able to work with him" if9The transcript of Nolin's testimony readsQ. (to Noun) And you apparently had a disagreement or amisunderstanding between you as to what the arrangement [i e , withrespect to working until 7 p in on Tuesdays] was to be Is that correct?You apparently didn't understand him and he apparently didn'tunderstand your interpretation of how the schedule could work Wouldthatbe a fair way to say that?A It could8 James admits that he did mention the Union to Nolin at the time hequeuedher over her failure to work until 7 p in on Tuesdays in accordancewith her scheduled worktime, but testified that he did this only inconnectionwith telling her, pursuant to advice received from his counselafter he hadreceived notice that the Union had filed a petition for antherelationshipbetween them continuedto remainstrained.Moments later, feeling that he had perhaps beenunjust to her, James apologized to Nolin forthe incidentand asked for her understanding. She replied that she lovedher work and would do all she could to see the paper grow.On February 5, 1973, when Mrs. Nolin was rehired forfull-time employment, an agreed schedule of the hours shewas to work was posted on the employees' bulletin boardand from all the evidence of record it appears and is foundthatMrs. Nolin herself posted the schedule. It is undisput-ed that the schedule showed that she was to work until 7p.m. on Tuesdays.Nolin admits that at thetimeof her rehiring the "prime"subject of her conversation with Howard James was thatshe was "to work until 7 o'clock on Tuesdaynights."However, she testified that notwithstandingthat agreementshe simultaneously told James that she "preferred achange"in herscheduled worktime so that she would nothave to work on Tuesdays until 7 p.m. because of her smallchild and that Jamesin responsetold her that "if I couldarrange with my co-workers a schedule and still meet thedeadlines and still get my work out, that it would be allright with him."Although Nolin believes that she had suchan arrange-ment with Mr. James, she admitted under cross-examina-tion that it was possible that James "didn't understand .. .[her] interpretation of how the schedule could work."7On February 15, some 10 days after she had beenrehired, James asked Nolin why she was not working until7 p.m. on Tuesdays in accordance with the posted workschedule. She replied that she thought there was an"arrangement ... when he hired me, that if my co-workers agreed that I could have another schedule, that itwould be all right with him." As James insisted that shework until 7 p.m. on Tuesdays in accordance with herposted work-hour schedule, she told him that she "found itunnecessary" because she "hardly had any work to keepme going until 6 o'clock." At that juncture I credit Nolin'stestimony that James said to her, "Listen here lady, I don'tknow what your feelings are about unions, but if the uniongets in here, if Judy [his wife] or I tell you to work until 7,you will have to work until 7."8 The record leaves no doubtthat Nolin understood this to mean that if theunion camein, she would be required to work her full posted scheduledhours on Tuesdays. Her reply to James on thiswas, "I'll seeabout that-we'll see about that "At the trial counsel did not question James on whetherupon rehiring Nolin he had agreed to allow her to leave thenews plant earlier than 7 p.m. on Tuesdays if she couldarrange to get her work out before 7 p.m. As a result thereelection, "that we could make no deals or special arrangements with anyemployee " I do not credit this highly sophisticated explanation by James astohow he happened to mention the Union to Nolin As James wasobviously angry with Nolin for not living up to her scheduled Tuesday nightwork hours, I find that his more natural responseto her telling him that she"found it unnecessary' 'o work to 7 p in "because I hardly had any work tokeep me going until 6 c'ciock" was the remark attributed to him by Nolin asquoted above I also credit the quoted remark because Noun's superiordemeanorcarried more convictionthan James'However, the creditation ofthe remark does not dispose of the ultimate question whetherit constitutes aviolation ofSection 8(a)(l) of the Act That isa determination that must bemade in thelight of all thecircumstances surrounding the remark 410DECISIONSOF NATIONALLABOR RELATIONS BOARDis no testimony by James in the record on this.However,from the fact that James some 10 days after he hired herjumped Nolin for not working until 7 o'clock on Tuesdaysand from Nolin's admission that it was possible that Jamesdid not understand from the conversation she had withhim on the day of her hiring that he had agreed to let heroff before 7 p.m. on Tuesdays if her work was finished, Ifind that James had not entered into such an arrangementwith Nolin and that she was mistaken in believing that theyhad such an agreed arrangement contrary to her postedscheduled worktime.Discussion and ConclusionsAs the above findings show that James upon rehiringNolin did not give her permission to end her work dayearlier than her posted Tuesday 7 p.m. quitting time if shefinished her day's work before that time, I find andconclude that his assertion to her,after he discovered shewas not working until 7 p.m., that in the event the Unioncame in she would be required to stay at the news plantuntil her regular 7 p.m. quitting time,was not a threat of awithdrawal of a preunion work benefit to leave before herscheduled quitting time because he had never given herthat right. Accordingly, I find James' assertion to Nolinthat if the Unioncame inshe would have to put in her fullposted Tuesday work hours does not constitute an unfairlabor practice in violation of Section 8(a)(l) of the Act.But even if it is assumed that the record would support afinding that James upon rehiring Noun had given herpermission to leave the news plant earlier than herscheduled Tuesday 7 p.m. quitting time provided she gother work out of the way ahead of time, I find and concludethat James' assertion to Nolin that if, the plant wereunionized she would have to work her full scheduled workhours,was not a threat but merely an angry retort toNoun's impertinent rejoinder that she found it "unneces-sary" to work until 7 p.m. because she hardly had enoughwork to keep her going until 6 p.m. I further find thatJames' retort under the circumstances of Nolin's provoca-tiverejoinderconstitutesprivileged speech under theprovisions of Section 8(c) of the Act. The retort was morethan a mere protected opinion;itwas an assertion of thetruth that under a collective-bargaining agreement, em-ployees are required to work the full hours they are paidfor. It is also clear that whether or not the Employerprovideswork to keep his employees occupied, he isentitled to have his employees present on their jobs duringthe hours he pays them to be present.Under the full circumstances here present the allegationsof the complaint under consideration will be dismissed forfailure of proof.C.Appropriateness of the Alleged UnitThe complaint alleges that all of Respondent's full-timeand regular part-time editors, writers, reporters, advertisingsolicitors, clerks, receptionists, bookkeepers, artists, pho-tographers, circulation and office personnel, all printingproduction employees excluding executives, professionalemployees,guards, and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.Although theRespondent in its answer denies the aboveallegation,it offered no evidence to the contrary at the trialand does not list that allegation as an issue or advance anyargument thereon in its brief.The recordshows that at the times here pertinent all ofRespondent's employees worked under the same workingconditions and rules, shared common supervision, hadcontactwith each other,and shared the same fringebenefits.These facts are manifest from Respondent's ownhandbook entitled"Employee Benefits and Work Rules."Inaddition the employees in each of Respondent'sdepartments were expected to and did perform functions inother departments and were required to attend generalstaff meetings as called by management.Discussion and ConclusionOn the basis of the above undisputed facts,I find thatRespondent has an appropriate unit of employees asalleged in the complaint and set forth above.D.AllegedDiscriml zatory Dischargesof January 3,1973,and BackgroundThe Company on January 3, 1973,discharged 7 of itsthenapproximately34 employees which included supervi-sors andtemporarypart-time employees.Six of the sevendischargees were discharged as a groupby Mrs.James andtold that theywere being terminated for financial reasons.At thetrialMrs. James testified that some of these sixdischargees were also discharged because of dissatisfactionwith their work although theywere not told so at the timeof termination.The six persons so discharged as a groupwere JosephRivard,Maurice Lavertue,Natalie Caron,ThomasRamsey,Lilo Eder,and Gregory Melville. Theseventh person discharged on the same date was LouiseNolin whowas discharged by telephoneby Mr.James asshe was home sickthat day.At first he told Nolin that hethought he would have to discharge her because of lack offunds but as she pressed him for a definite answer he toldher it was best to call it "quits" over the telephone as her"attitude hadn'tbeen good at work."As heretofore noted,Nolinis a person of independent disposition who becameargumentative and difficult to deal with over Mr. James'discharge of the news plant'sActing General ManagerYoder.ExceptforMelville, who was not employed at the time,all of the above-mentioned dischargeesof January 3, 1973,had participatedin the November 7, 1972,walkoutdescribedin earlier sections of this Decision. DischargeeTwist hadbeen the spokesman for the employees duringthe course of their brief walkout.Dischargee Lavertue andanother employee had caused the walkout.All of theseven dischargees here under considerationexceptMelvilleand Ramsey had signed union cards inDecember 1972, aboutsome 15days prior to theirdischargeof January 3, 1973.In addition 12 othernondischarged employees,includingRobertGauvin, astipulated supervisor,had also signed union cards prior toJanuary 3, 1973.Moreover, Supervisor Gauvin attended MUNRO ENTERPRISES, INC.union meetings and accordingly was in the position toadvisemanagement as to the employees at the plantinvolved in union activity.Excluding from the 34 employ-ees that theCompany had on January 3, 1973,all admittedor claimed supervisors and all temporary part-time help(such as high school students),the Respondent on January3, 1973, had 20 admittedbona fideemployees and of thatnumber 14 had signed union cards prior toJanuary 3,1973.From these facts, I infer and find under the smallplant doctrine that the Respondent at the time of thedischarge of the seven employees here under considerationhad knowledge that all of them except Melville were unionactivists or supporters or believed them to be such.MaloneKnittingCo.,152 NLRB 643, 647, and cases cited. Thesmall plant doctrine is obviously even more applicable to asmall plant in a small town such as Berlin which has apopulation of only about 15,000.In addition the small plant doctrine has special relevancein a situation such as here present where one of the cardsigners(Gauvin) is a stipulated supervisor who not onlysigned a union card but also attended union meetings. It isinferred and found that his knowledge of the union activityof the employees in the news plant became that of theRespondent.Rust Sales Co.,157 NLRB 1681, fn. 7; J.J.Gambery & Pennley Pack South, Inc.,189 NLRB 889, 890.The record further shows that the Respondent at alltimes here pertinent was opposed to having a union or anassociation of employees at its news plant.Following theirwalkout of November 7, 1972, the employees presented 14written demands upon Mr.James as Respondent's generalmanager.The 14th demandwas in effect a demand that theRespondent recognize the Berlin Reporter EmployeesAssociation which had been formed as of November 7,1972.Mr. James declined to meet with Respondent'semployees unless they withdrew that demand. It was onlyafter the employees agreed to withdraw that demand thatJames met with them on their other 13 demands .9The intensity of Mr.James' oppositionto having a unionat the plant is further evidenced by a conversation he hadwith one of Respondent's admitted supervisors, EarlBurton,on February 16, 1973, who at the time was TheBerlin Reporter's Valley editor. James told Burton that oneof his employees "had come to him with evidence ofsabotage on the press" and for that reason on the advice ofcounsel he was thinking of changing the locks to the newsplant.When Burton countered with the remark that, "Lifewas too short not to trust people," James grabbed Burtonby his necktie and said, ". . . They have me by the neck;they want to unionize everybody but Judy [Mrs. James]and me." 10 The above incident took place several daysafter the Union had filed a petition for an election andmade a demand upon Respondent for recognition.About amonth after the above incident Burton resigned from hispost as Valley editor of the Respondent and at the time he9The findings of the above paragraphare basedupon the creditedtestimonyof employees Twist and Lavertue.James' ultimatum that hewould not meetwiththe employees on their 14-pomt demand,unless theydropped their 14th demand for recognition as a group,is not alleged as anunfair labor practice in the complaint and counsel for General Counsel atthe trial did not seek to raise the matter as an issue by litigation.As it isevident from the record that General Counsel had knowledge of Mr. James'ultimatum prior to the issuance of the complaint but chose to use it solely to411testified herein he was employed by another newspaper ina different city.The following is the evidence adduced by Respondent initseffort to establish that its collective discharge of theseven aforementioned employees on January 3,1973, wasbrought about primarily by financial necessity.The record shows that long before the employees'walkout of November 7, 1972, or any union activity at thenews plant,the Company was finding that its job shopdepartment was a losing venture despite recurrent effortsto put it on a paying or profitable basis.Thus at a staffmeetingheld on July 13, 1972,Mr. James, reading fromprepared memorandum which was later posted,told theemployees that,One of our major problems has been the job shop. Onmost weekly papers the job shop accounts for anywherefrom 40 to 60 percent of the income. Our job shopdoesn't even account for 10 percent of the income-and that must change. Our goal is to increase thejob shop business to at least one-third of our totalbusiness.Mr. James further warned the employees that,Ifwe don't bring in more business for the web press; ifwe don't find other ways to build the Reporter andNorthland News;andifwe don't make substantialincreases in the job shop,we are going to have to cutseveraljobs offthe payroll.i i(Emphasis supplied.)At another staff meeting held on October 24, 1972, stillbefore any union activity had manifested itself at the plant,Mr. James,again reading from a prepared and latermemorandum,had this to say to the assembled employeesabout the job shop department,Number one problem area is the job shop.We've longsuspected that it has been dragging us down.But notuntilwe improve our bookkeeping methods did weknow how much!And it is clear that it has been goingon for years.Our choice is clear: either close the shop down, and sellthe equipment NOW or make it pay NOW. There is noquestion about the leak,and we've got to plug itquickly.Closing the shop would mean cutting one or morepersons from the staff-people who do not havea varietyof skills.11The job shop has been losing for three reasons: (1) Wehave done a very poor job of selling job printing sinceshow union animus,General Counsel's request in hisbrief (fn 26, p. 12)that the ultimatum be consideredas anadditional violation of Section8(a)(1) as part of his motion to conform pleadingsto proof isdenied (Seebeef of General Counsel,p. 12, In. 26.)ioThe abovefindings are based upon the credited testimony of Burton.11Theabove paragraph is a repetition of an earlier quotation above butin another connection. 412DECISIONS OF NATIONALLABOR RELATIONS BOARDSteve [Munro, the deceased husband of the presentMrs. James], and Steve was only starting to make theshop break even. (2) Too often we've done a poor jobwith our regular customers, until now we have very fewregular customers left. (3) We don't have the talent onour present staff to do more than the most simple,cheap jobs, and the shop is a big money-loser becauseof this.Along with its money losing job shop department, theRespondent has also had an overall financially deteriorat-ing situationwhich began months before any unionactivity started at the news plant. In part, this was due toan over expansion of Respondent's payroll. The aforemen-tioned memorandum of July 13, 1972, which Mr. Jamesread at a staff meeting of all of Respondent's employees,speaks of the financial problems facing the Company inpart as follows:We now have the largest payroll in the history of TheReporter.With this big payroll, and with the improvements wehave been trying to make, profits are now at an all timelow, since Munro Enterprises has taken over the paper.Part of the reason for this is that each year raises havebeen given to most or all employees, and yet businesshas not been that much better. At the same time, costshave climbed.Part of the problem has been the switch from hot typeto cold type. At other papers, this reduces costs-buthere it has increased costs. Part of the reason is that wehave had to have more people on the staff-and otherpapers have not had to do this.If we don't bring in more business for the web press; if wedon't find other ways to build the Reporter and NorthlandNews; and if we don't make substantial increases in thejob shop, we are going to have to cut severaljobs off thepayroll(Emphasis supplied.)The aforementioned later memorandum of October 24,1972,whichMr. James read to the staff, shows thatfinancial position of the Company had not improved, thatcosts had risen, that economies were required, and thatemployees could not look forward to pay raises in the thencurrent year of 1972 or in 1973. Pertinent parts of thememorandum read:Taxes have gone out of sight on our building; all costsare up; telephone bills are far too high, so we musttighten our belts where we can, and the big money-loser, the job shop, is the key target. (At the same time,we must find more work for the web press.)There will be no general wage increases this year:Donot expect a raise in 1972 or 1973.... We have noother choice except put a freeze on wages, except forpeoplewho are clearly growing. (Emphasis as inmemorandum.)12The operating expenses shown above for the months of Novemberand Decemberdo not includeofficers' salariesHowever, the above profitfigures for the same 2months reflect profitsafterofficers' salaries (Theprofit figuresfor all months showing profit arebeforetaxes)Although theabove showsfor December an operating profit of $1,021, the profit-and-lossWe are going to go further in the hole-forabrief periodof time - to save some jobs and the job shop. (Emphasissupplied.)It is againnoted that the above remarks by Mr.James toRespondent's employeesat staff meetings weremade priorto any employees' self-organization or union activity at thenews plant.Respondent's profit-and-loss statementsfor the monthsof August through December 1972, except for themonth ofOctober for which there is no data of record,reflect thefollowing: i21972TotalProfitOperating Operating BeforeMonthIncomeExpensesTaxesLossAug.$27,692$24,530$2,954Sept.21,72225,312None$3,692Oct.No dataNov.30,00725,1872,529Dec.31,11027,2351,021Respondent'sFederal income tax returns for the years1969, 1970, 1971, and 1972,based on a fiscal year endingApril 30,show taxable income or loss as follows:TaxableYearIncomeLoss1969$21,677197024,365197112,3451972$11,042Thus even with the reduction of seven employees fromitspayroll as of January 3, 1973,the Respondent stillshowed a loss of $11,042 some3 months lateron April 30,1973, the end of its fiscal year.Part of this loss is reflected by Respondent's loss as ofDecember 28, 1972, of its only outside regular printingcustomer for whom it had been printing The Coos CountyDemocrat, a newspaper.In the latter part of November 1972 Respondent lost apromising prospect of a contract to print the newspaper ofanother firm, the Walker Press, because that firm began toquestion Respondent's reliability to print as a result of thewalkout of Respondent's employees on November 7, 1972.If that prospect had materialized, the Respondent wouldhave had an additional source of income in the amount of$47,000 per year.From May until November 1972, Respondent had nearlydoubled the number of employeeson itspayroll from 18 to35,with a resultantincreasein its weekly payroll from1$2,000 to $3,500 per week.13For a number of months prior to the January 3, 1973,discharges, Respondent's accountant had advised Mr. andMrs. James to cut the payrollas a meansof controllingcosts and curbing losses.The two Jameses came to the decision to discharge six orseven of its employees in December of 1972 but decided todefer action thereon until after the Christmas and NewYear holidays. As heretofore shown, the seven dischargestook place on January 3, 1973.statement for that month showsan alternate"loss" in the amountof $1,978by reason of a "Provisionfor taxes,estimated" in the amount of $3,00013The abovefinding is based upon combined testimony of HowardJames and the aforementioned dischargee,Maurice Lavertue. MUNRO ENTERPRISES, INC.413Of the sevendischarges, only two, Joseph Rivard andMauriceLavertue, were full-time regularemployees. Theremainingfive employees were strictly part-time employ-ees.While Respondent contends that all seven of thedischargeesweredischargedprimarily for economicreasons,the two Jameses testified that theywere alsoselected for termination for other reasons unrelated to anyunion activity on their part. Their testimony shows that the7 dischargees here under consideration were the mostdispensableof the 34 or so employees the Company had onits payroll at that time.The two full-time employees discharged on January 3,1973, were Maurice Lavertue and Joseph Rivard. Lavertuebegan his employment with Respondent in its pasteupdepartment in February 1972 as a part-time employee. Inthe latter part of November 1972 he was promoted to thefull-time position of back shop supervisor 14 with a salaryincreaseto $160 per 40 hour week over the $100 per weekhe had been making as a part-time employee. The wageincreasewas given Lavertue on the express condition thathe take charge of the compugraphic department in theback shop which employed four other employees inaddition to Lavertue. Lavertue admits that he accepted thewage increasesubject to his agreement that he take chargeof the compugraphic department.Notwithstandingthat agreement, there is an issue in thecase astowhether Lavertue became in fact a supervisorwithin the meaning of the Act after his status changedfroma part-time employee to a full-time employee with aweekly wage increase of $60. The record shows that afterhis promotion Lavertue did not have the power to hire orfire or discipline other employees and that he spent about50 percent of his tune doing solo work. On the other hand,the record shows that he attended supervisormeetingscalled bymanagementrelating to the mechanical processof putting out newspapers, that he had the responsibilityfor ordering up supplies for the compugraphic department,that he initiated a new and improved filing system foradvertising pasteup copy, and that he recommended thehiring to Mr. James of additional employees to fill backshop positions. The record further shows that the womenemployees in the back shop came to Lavertue withquestionsrelating to their work. From this I infer and findthathe had the authority to responsibly direct theemployees in his department. Based upon the abovefindingsof fact, I find and conclude without furtherdiscussionthat Lavertue was a statutory supervisor at thetimeof his discharge.Aside from the primary financial reason given by Mrs.Jamesto the employees for their discharge of January 3,1973, bothMr. and Mrs. James testified that they hadadditional private and at that time undisclosedreasons forselectingLavertueaswell asthe other dischargees fortermination. They testified that they selected Lavertue forterminationbecause they had found him slow in his workand unimaginative in his pasteups. From the record as awhole,I find that the Jameses had reasonable cause forbeing dissatisfied with the work Lavertue had been doingfor the Company.Joseph Rivard was the other regular full-time employeedischarged on January 3, 1973. Rivard, about 62 years ofage at the time of his discharge, had worked for The BerlinReporter since 1928. He was selected for termination onJanuary 3 because Respondent had decided to close its jobshop department where he had worked for many years andbecause he had become so accustomed to work the hottype print used in the job shop that he could not make thetransition to the newer cold type equipment the Respon-dent had recently adopted in its back shop. It was evidentfrom his testimony and demeanor that he would havedifficulty learning any new skills.The remaining five employees who were discharged onJanuary 3, 1973, were part-time employees. Natalie Caron,who had worked as a proofreader for the Company forsome 11 months, was selected for termination because theJameses, according to their combined credited testimony,feltthat her work could be absorbed by an old-timeemployee, Eleanor Theberge, and because Theberge hadbeen noncommittal to Mr. James about whether Caronshould be terminated or retained.Thomas Ramsey was selected for termination because hewas a high school student and it was felt that his dischargewould have only a minimal disruptive influence on him.Ramsey was not called as a witness. There is no evidenceof record that he had signed a union authorization card,but he did participate in the November 7, 1972, walkout.Gregory Melville was selected for termination becausehe had been hired only the week before to temporarily takethe place of a pasteup employee who was ill. Mrs. Jamesfelt that other pasteup employees could handle the work ofthe sick employee for a short period as she was expectedback shortly. There is no evidence of record that Melvillehad signed or been asked to sign a union authorizationcard in the short time he had worked as an hourlyemployee for the Company and like Ramsey, he was notcalled as a witness. The Company rehired Melville almostsimultaneously with his discharge to sell advertising on astrictly commission basis. Melville was not in the Compa-ny's employment at the time of the November 7, 1972,walkout.The Jameses advanced no reason for selecting Lilo Ederfor termination other than cutting expenses. Prior to hertermination on January 3, 1973, Eder had worked for some3 years primarily as a writer of social news for the BerlinReporter, covering such news for both Berlin and nearbyGorham, New Hampshire, which entailed 3 days' work atthe news plant for which she received $24 per week. At thetime of her discharge, Mr. James told her he would like torehire her as a social news correspondent for Gorhamwhere she resides with her husband. As of January 5, 1973,or 2 days after her discharge, she was reemployed byRespondent as a social news correspondent for Gorham at$15 per week, writing her column at home and mailing it into the Berlin Reporter.The final employee selected for termination on January3,1973,was Louise Nolin who was the subject of analleged Section 8(a)(1) violation dealt with in a previoussection of this Decision. Mr. James considered Nolin as the14 In his new position as back shop supervisor, Lavertue was givenchargeof the compugraphic pasteup and advertising makeup departmentsof the Respondent's news plant 414DECISIONSOF NATIONALLABOR RELATIONS BOARDbest typesetter in the plant's compugraphic department.For this reason he was reluctant to terminate her butfinally came to the decision to do so because she would notwork the scheduled hours he wanted her to work due to thefact that she had a 2-year old daughter to look after andalso because he found her difficult to get along with.In summary,the Jameses testified that their January 3,1973, discharge of the seven employees, was primarily foreconomicreasonsbut that they also had subsidiarybusiness reasons as set forth above for selecting these sevenemployees for termination.To further recapitulate, the record shows that for thefiscal year endingApril 30,1973, the Respondent sufferedan operating loss of$11,042 and that warning of a possiblereduction in force if profits did not improve was made toits employees several monthsbefore anyself-organizationor unionization efforts took place among the employees.Discussion and ConclusionsAs the above findings show that the Respondent has notcommitted any unfair labor practices in violation ofSection 8(a)(1) of theAct, theonly remaining possiblebasis for finding that it discriminatorily discharged theinvolved seven employees on January3, 1973,are the factsas found above that Respondent is opposed to having todeal with the Union and that it had knowledge or believedthat virtually all of the seven discharged employees wereactive supporters of the Union.As to Respondent's opposition to having the Union at itsnews plant, it is now well established that an Employer'smere opposition to a union in the absence of anyinterference with the rights guaranteed employees underSection 7 of the Act does not per se convert the dischargeof a union-favoring employee during the course of anorganizational campaign into adiscriminatorydischarge inviolation of Section 8(aX3) of the Act. As stated by a Courtof Appeals in 1962, "Certainly the Act doesnot requirethat the Company favor the Unionor that itrefrain fromopposing the Union,nor does it prohibit the Company fromexpressing itsopposition to the Union."(Emphasissupplied.)N.L.R.B. v. Threads, Incorporated,308 F.2d 1(C.A. 4, 1962). Accordingly, I find and conclude thatRespondent'smere opposition to having the Union at itsnewsplant does not establish a discriminatory motive forthe termination of the seven employees here underconsideration.There thus remains for consideration only the questionof whether the seven employees were terminated becauseof Respondent's knowledge or belief that they favored theUnion as contended by General Counsel. This contentionisat least partially faultedab initiobecause the abovefindings show that the Respondent rehired Melville as anadvertisement salesman on a commission basis immediate-lyupon his discharge as an hourly employee in itscompugraphic department and virtually immediatelyrehired Eder to work from her homeas a social corre-spondent for the town of Gorham to take the place of herformer services as a writer of general social news in theplant itself. Such rehirings of employees suspected of unionactivity almost immediately after their discharge is notconsonant with the contention that they were dischargedbecause of their unionsupport. Furthermore,the recordfailsto show thatRespondent had any knowledge or beliefthat Melville had anythingto do with the Union at the timeof hisdischarge as his discharge took place only a weekafter he was hired.As against the contention that the seven employees wereterminatedbecauseof their union interestor support, therecordis overwhelmingin supportof Respondent's defensethat theywere discharged because of financial necessity.That financialnecessity is reflectedin the fact that theCompany had a net operatingloss of $11,042 forits fiscalyear 1972 (ending April30) as against a taxable income of$12,345 in fiscal 1971 and of $24,365 in fiscal1970. Thebasic reason for Respondent's loss in 1972 was that it hadnearly doubled the number of employeeson itspayrollfrom 18 to35 in that year,with a resultant increase in itsweekly payroll from $2,000 to $3,500 per week without acorresponding increase in its operating revenue. GeneralManager Howard James sensed the financial difficultiesthe Companywas getting into in mid-July of 1972 longbefore any union activityat the plant got started when hewarned the employeesat a staff meeting that unlessrevenuesfromalldepartments increases,". . .we weregoingto have to cutseveral jobs off the payroll." (Emphasissupplied.) Again on October 24, 1972,James passed on thealarm he was feelingover the Company'scontinuingfinancialtroubles by telling the employeesthat,". . . wemust tightenour beltswhere we can,and the big money-loser,the job shop, is the keytarget... there will be nogeneral wage increasesthis year... do not expecta raise in1972 or 1973." (First emphasis supplied;latter emphasissuppliedas in memorandum as read andposted.)It is significantthat theabove remarks and warnings ofpossibledischarges because operating income was notkeepingup with risingexpenses were made to Respon-dent's employeesbefore anyself-organization or unionactivity had started at Respondent's news plant.From these undisputedfactsand the recordas a whole, Ifindand conclude that theseven employees discharged onJanuary 3,1973, were terminated for economic reasonsand in addition I find thatthese seven employees were alsoselected from Respondent's staff of employees for termina-tion forpersonnel reasons unrelated to their unionactivities.Ialso find and conclude thatthe discharge ofLavertue could not in any event have beena discriminato-ry terminationas he was not an"employee" but on thecontrary a "supervisor"within the meaning ofthe Act atthe dateof his discharge.GibbsAutomatic Division,PierceIndustries, Inc.,129 NLRB 1%, 197-198.E.AllegedDiscriminatoryWithdrawal ofCommissionsfrom EmployeeGodboutThe complaintwas amended prior to trial to show afurther alleged violation of Section 8(aX3) of the Act(albeit not a discriminatory discharge)as follows:9(b) Respondent did on or about December 28, 1972,decrease the wages of Roger Godbout by no longerpaying Godboutany commissions.At the trial the above alleged date was byoral amendment MUNRO ENTERPRISES,INC.415changed from"on or aboutDecember28, 1972," to "on oraboutFebruary 1, 1973."Roger Godbout,a professionalphotographer,was hiredby Respondentin October 1971 to work principally in itsdarkroom,developing film, making prints and negativesand plates for Respondent's newspapers,at an hourly wageof $2.50 per hour whichin the fallof 1972 wasincreased to$3.25 per hour.Itwas alsopartof hisjob totake picturesfor Respondentduringhis regularwork hoursat the samehourly wage.In additionGodbouthad an arrangement with theRespondentfor picturetaking in his off-dutyhours forwhich he was tobe paid $3 per picture for everypicture hemade in his off-duty hoursper assignment for use inRespondent'snewspapers.In early 1972, his pay forpictures taken after his regular 40-hour week, was changedby mutual agreement to $4 for the firstpicture,$2 for thesecondpicture, and $1 for every additional picture. Thusunderthe original arrangementGodbout would be paid atotalof $9 if he tookthree pictures of three different viewsof a burningbuilding, but underthe new arrangement hewould receivea total of only $7 forthe same three pictures.In additionGodboutdid freelancephotography in andaround the Berlincommunity duringhis spare time. InJanuary 1973, Godbout was awarded the title of "Photog-rapherof the Year" by the New England Press Associationfor pictures he had made for the Berlin Reporter.Starting inMarch 1972 andrunning untilabout the firstweekin December 1972, Godboutreceivedfrom about $70to $90a month in supplemental income for pictures he hadtakenfor theRespondent per assignmentin his off-dutyhours.But for the 3-week period between December 7 and28, 1972, Godbout's bill for picturestaken per assignmenton his off-dutyhours cameto $178 plus $10.70 for travelwhich was paid to him on January 18, 1973. For the periodJanuary 4 to February 8, 1973, Godbout's bill for picturestaken per assignment on his off-duty hours came to$200.70 plus $71.30 for mileage which wasduly paid tohim.Although theselast two bills were incurred as perassignmentor directive, the creditedtestimony of Mr.James shows that in reviewing the bills he became alarmedover their size due to the financialdifficulties the Companywas thenhaving andbecause of his desire to curtailexpensesso that no furtherdischargeswould have to bemade.A further factorthat caused him alarm was that theCompany had just recently lost its contract to print theCoos CountyDemocrat,a weeklynewspaper, with theattendant loss of regularmonthly operatingincome fromthat source.On February 15, 1973, Mr. James conferred withGodbout on the subjectof his picturetaking for theCompany in his off-duty hoursand issued to him certaindirectivesin that connection. Thereis a sharp conflict oftestimonyover whatthose directives were.Godbout testifiedthat Jamestold himthat "as of now"theCompany would discontinuegiving him any assign-ments to take pictures in his off-dutyhours and that Jamesdirected him to take all assigned photographsduring hisregular40-hour workweekinsofar ashis primaryduties inthe darkroompermittedhim tobe awayfrom the newsplant for such picturetaking.This had the effectof cuttingGodbout offfrom$70 to $90 per month in the supplemen-tal earnings he had been receiving for taking pictures forRespondent's newspapers in hisoff-dutyhours.Godbout'stestimony further shows that James told him thatif he didnot like this new arrangement he could leave,but that hechose to stay although hehad previouslytold James that hewould quit if theCompanydiscontinued using him forpicturetaking in hisoff-duty hours.James, on the otherhand, flatlydeniedthat he toldGodbout thathe wasto be cutoff from all picturetaking onhis off-dutyhours for the extra compensation he had beenmaking.He instead testifiedthat he told Godbout "to takefewer pictures on his own[off duty]time and more pictureson companytime,"that is, during his regular40-hourworkweek at hishourlywageof $3.25 per hour.Although therecord showsthatGodbout'smemory isnot veryreliable,Icredit his testimony that James onFebruary 15, 1973, cut himoff from doingany photo-graphing for supplemental income in his off-duty hours.Thisfollows from the factthat the record shows thatGodbout atno time after his conversation with Jamesreceived any commissions for suchoff-dutyhours picture-taking in the 3 remaining weeks of employment he hadwith the Companyuntil his dischargeof March 9, 1973,with others, when the Company shut down its backroomand contracted to haveits newspapers printed elsewhere.Godboutwas oneof the twoemployees who organizedthe November 7, 1972,employees'walkout.On December12, 1972,he signed a union authorization card. He alsosolicited and received a numberof suchcards from otheremployees in the news plant and attended union meetings.I infer and find that James had knowledgeof Godbout'swidespread union activity at thetime he temporarily cuthim off from taking pictures for theCompany in his off-dutyhours.A similar finding was made aboveunder thesmall plantdoctrine thatRespondenthad knowledge of theunion activities of the employees it dischargedon January3,1973,who were nevertheless found to have beenterminated for economic reasons.Discussion and ConclusionsThe recordcompels the conclusion that the Respondenton February 15, 1973, put a temporary stop to Godbout'spicturetaking in his off-dutyhoursfor strictlyeconomicreasonsand notbecause of his known or suspected unionactivities.The stringencyof Respondent's financial situa-tion at the time of this action,as fully setforth above, doesnot require reiteration here. It is sufficient to note that Mr.James discoveredthat for the months of December 1972and January 1973the amount of moneythe Company waspayingGodboutfor his off-dutypicturetaking greatlyexceededthe $70to $90 per month it had been paying himin preceding months and more than doubledthe $130 heearned on his regular 40-hour a weekjobwith theCompany. The recordfurther showsthat at the time of thisdiscoveryJames was lookingfor everypossible way to cutexpensesso that itwould not be necessary to discharge anyadditionalemployeesbeyond theseven employees whohad been discharged for economic reasons onJanuary 3,1973, and thathe was especially lookingfor ways and 416DECISIONSOF NATIONALLABOR RELATIONS BOARDmeans of cuttingexpenses because the Company had onlyreceitly lost its contract to publish the Coos CountyDemocrat,a weekly newspaper, which had been a sourceof regular monthly mcome.It is evident that Godbout himself realized the economicnecessity for this temporary halt of his moonlightingpicturetaking for the Company because after thinking itover he agreed to stay on with the Company despite hisprevious declaration to Mr. James that he would quit if theCompany discontinued using him for picturetakmg in hisoff-duty hours and thereby denied him the opportunity tosupplement his regular wage income.For the above reasons and from the record as a whole Ifind thatRespondent's temporary suspension of thepicturetaking work it had formerly given Godbout to do inhis off-duty hours was not discriminatorily motivated andaccordingly was and is not a violation of Section 8(a)(3) ofthe Act as alleged in the complaint.F.Alleged Discriminatory Discharge of JohnTwistJohn Twist, a young man heretofore referred to inconnectionwith two of Respondent's alleged Section8(a)(1) violations,became an employee of the RespondentinFebruary 1972 when he was hired to work as anadvertisingsolicitorin responseto a want adin the BerlinReporter. In addition to solicitingadvertisements, it wasalso part of his job to lay out such advertisements as hesold in the news plant's pasteup department. Originallyhired by Mr. James, he was also discharged by James onFebruary 20, 1973, because of alleged dissatisfaction withhis work.Twist started his employment with Respondent at aweekly salary of $70. Some 2 months later after complaintsfrom Twist that he was having trouble supporting his wifeand child on the salary he was receiving, Mr. Jamespersuaded Twist, a Vietnam veteran, to apply to theVeterans Administration for job training as an advertisingsolicitor under its financialassistancejob training programforveteransalthough he had planned to save suchassistancefor institutional education.15 Sometime in thesummer of 1972, the Veterans Administration beganpaying Twist approximately $155 a month towards his on-the-job training program which enabled him to moreadequately meet his family's living expenses.In November 1972 James increased Twist's salary from$70 to $80 per week and at or about thesame time gavehim a commissionof 2 percent on all advertising hepersonally sold.He receivedno commissionson estab-lished advertising accounts although he was expected toservice someof such accounts.For most of his year with Respondent, Twist workedunder the supervision of Tom Yoder, the actinggeneralmanager,and later under the supervision of DickBarlow,sales and business manager, and only briefly directly underMr. James and Mrs. James. Frequent executive confer-is I credit Twist's testimony, as corroborated by Respondent's formerActing General Manager Yoder,that James'suggestion to and persuasionof Twist to apply to the Veterans Administration took place some weeksafterhe was hired I discredit James' testimony that Twist was hired with theunderstandingthat he would apply to the Veterans Administration to be puton itsjob training program as part of his employment with Respondent andenceswere held on ways and means ofincreasingRespondent's revenues from advertising which Twistattended.Around the first of February 1973, shortly before Twistwas discharged, the Respondent hired Stuart Newhall as itsadvertisingmanager, the first such employee to hold thatposition and title during Twist's tenure with the Companyas an advertising solicitor. Newhall also solicited advertise-ments.Twist became associated in the minds of Mr. and Mrs.James with efforts to organize Respondent's news plantsince the employees' walkout of November 7, 1972, inwhich he participated. They came to think that he wasresponsible for the walkout and Mr. James referred to thewalkout as "John Twist's walkout" and accused Twist ofhaving cost the Company the loss of a potential $47,000contract from the Walker Press, heretofore mentioned, byreasonof"JohnTwist'swalkout."They drew thisconclusion from the fact that Twist almost from thebeginningof the walkout became the dominant orexclusive spokesman for Respondent's employees. He wastheir spokesman in connection with the 14-point demandmade on the Company, more fully described in an earliersection of this Decision. He also played a key role inattempting to get Local 75 of the Pulp and Paper Workersto organize the plant, later abandoned in favor of theBoston Mailers' Union No. 1, the Charging Party herein.The following quotations from Respondent's brief showsthatMr. James recognized Twist as the employees'spokesman from the time the walkout began on November7 until long after its short duration, well into December1972:Mr. James testified that . . . [on November 10, 1972]he asked theemployee spokesman, John Twist,whatthose [union authorization] cards were all about ... .And thereafter [on December 10, 19721 he [Mr. James ]did in fact discuss problems with thedesignatedspokesman, John Twist.Around December 10 Mr. James did recall oneoccasion where he went to theemployees' spokesman,John Twist,to discuss certain problems . . . . Shortlyafterwards, when he again went to Mr. Twist with othermatters, he was told by Mr. Twist that he was no longerthe employees' spokesman and that there was nothingmore to the Employees' Association.is (Emphasissupplied.)A prior section of this Decision entitled "Incident ofDecember 28, 1972" shows that Mr. James by complainingto Twist around the first of January 1973 about what heconsidered the shortcomings of many of Respondent'semployees, still considered him a spokesman for Respon-dent's employees despite Twist's disclaimer of that role.Twist signed a union authorization card for Local 75 ofthus was merely hired as a trainee advertising solicitor subject to dismissalat any timeYoder,who corroborated Twist, was called as witness byRespondent,not by General Counsel.i6Theabove quotations are from unnumbered pages in Appendix "A"of Respondent's brief. MUNRO ENTERPRISES, INC.the Pulp and Paper Workers Union and when Local 75 wassupplanted by the Charging Party, he signed a card for it.Twist's discharge on February 20, 1973, came after theCharging Party'swritten request of February 9 forrecognition. From the record as a whole I find that theRespondent had knowledge of Twist's union activities formany weeks prior to his discharge and believed him to beone of the Union's most active and ardent supporters.I credit Twist's testimony that the following events tookplace on February 16 and 20, 1973, ending with hisdischarge on the 20th. On February 16, a Friday, Mr.James called Twist into his office where he criticized Twistfor an error that had crept into one of the newspaper adshe had picked up on a previous Thursday. The ad was thatofGlobeDiscountDepartment Store.When Twistsubmitted a proof of the ad to the store manager prior topublication, the store's manager okayed it, except that heasked that there be added to the ad, as here pertinent, theadvertiser's "store hours."When Twist brought the proofback to Cora Birt, Respondent's ad pasteup employee, forthe correction, she readily agreed that she had forgotten toput the store hours in the ad and stated that she would putthem in. Although not clearly brought out at the trial, thismeant that the ad would also show that the store would beopen on Sunday. But when the ad appeared it erroneouslycarried the tag, "Globe Discount Store will be closed onSunday." The advertiser was angered by that error. To helprectify the error the Respondent ran radio announcementsthat the Globe store would be open on Sunday. Mr. Jameswas upset by the error because it cost the Respondent $30in radio announcement fees to rectify.Twist disclaimed personal responsibility for the errorbecause he had given appropriate instructions to Cora Birtfor the ad which if followed would have avoided the error.I find that the error was not Twist's fault. Although Jamesappears to have accepted Twist's explanation that the errorwas not his fault, he nevertheless told Twist somewhere inthe conference that he was not chosen to be advertisingmanager because of errors and that the Globe error was"his last chance" to make an error. But Twist's creditedtestimony shows that James at no time prior to the Globeincidenthad ever reprimanded him for prior errors.Because James had not before this ever reprimanded himfor any errors, he complained to James that he could notunderstand what he meant by "last chance."After his explanation to James of how the Globe errorcame about, Twist's credited testimony shows that Jamesbecame friendly and most amiable. During the course ofthe ensuing conversation James expounded on his personalpolicy of promoting employees from the inside to manage-nal positions and held out the strong possibility of apromotion for Twist to an opening in a managerial positionhe was planning to fill in about 3 weeks. But Jamesexplained that he could not offer him the position ofadvertisingmanager because that had only been recentlyfilled from the outside by the appointment of StuartNewhall to the post (notwithstanding his policy to promotefrom within). Twist in effect gave assurances to James that17The findings in the above paragraph as in the preceding paragraphsare based on the patently honest and credited testimony of Twist Ispecifically creditTwist's testimony that in the initial conference of that417he would work his head off in the next 3 weeks in order toprove that he deserved the promotion to a managerialposition and accompanying salary increase.Two hours later James resummoned Twist to his officeand there in the presence of Mrs. James, bluntly told him,"Iwant to make sure you understood what I said before.This is your final warning; we can't have any moremistakes." Twist expressed great surprise at this "finalwarning" because, as he told James, only 2 hours ago theyhad "talked about a raise and a promotion" for him in thenext 3 weeks. James replied, "No, I agreed to nothing." 17Four days later on February 20, James again summonedTwist to his office and summarily discharged him on theground that this time he had found a genuine errorchargeable to Twist and cited the fact that he hadneglected to see to it that an insurance ad was printed inone of Respondent's newspapers that week. Twist at onceadmitted the error but at the same time mentioned toJames mitigating circumstances which caused him to forgetabout getting the ad printed. This was that James hadasked him to concentrate at that time getting ads for anadvertisement supplement the Respondent was getting outfor theWashington's Birthday holiday and that in themany hours he spent beyond his normal hours solicitingads for the supplement he had overlooked setting up theinsurance ad for publication. It is undisputed, however,that the Respondent lost no money from this slip-up byTwist because the ad was inserted in the next issue of thenewspaper.Mr. James' version of his February 16 conference withTwist is completely at odds with Twist's as set forth above.James testified that on that date he talked to Twist about"the fact that he had left out ads," that is, multiple ads. Idiscredit that testimony because there is no specificevidence of ads that were left out other than the specificsingle ad of an insurance account and also because thatsingle omission occurred not in the week of which Friday,February 16, was a part, but in the following week onTuesday, February 20, when James fired Twist allegedlyfor having left out that particular ad from the newspaper inwhich it was to have been originally published.The rest of Mr. James' version of his February 16conference is principally a lengthy and rambling accountof the criticisms he voiced to Twist about his lack ofagressiveness as an advertisement salesman. He testifiedthat it was primarily for this reason that he fired Twist afew days later on February 20. The record, however, showsthat he did not fire Twist on his own initiative but did soonly on the urgent insistence of Mrs. James as Mr. Jameshimself admits that he "liked John [Twist]" and that hewas "aggravated with my wife that day because I had notwanted to discharge John." I find from this admission andfrom demeanor evidence that Mr. James' version of theconversations that took place on February 16 and 20between him and Twist are not credible. I accordinglyrecreditTwist's testimony that the only criticism thatJames voiced to him on February 16 was on the error thathad crept into the Globe Discount Store ad which in anysame day, February 16, James definitely told Twist that he would beseriously under consideration for a promotion to a managerial post within 3weeks 418DECISIONSOF NATIONALLABOR RELATIONS BOARDevent was not Twist's fault. I also again recredit Twist'stestimony that the sole reason James gave him for hisdischarge on February 20 was his admitted failure to see toitthat an insurance ad got into one of Respondent'snewspapers although this oversight did not cost theRespondent any loss of revenue as the advertiser readilyagreed to have the ad run in the next issue of thenewspaper.Nevertheless at the trial Respondent's chief defense forthe firing of Twist was that he was not an effectivesalesman of newspaper advertising space in that he did notbring in the amount of new advertisement business it hadexpected him to bring in. As one means of testing thatcontention I required counsel for Respondent to submitinto evidence a schedule showing volumes of advertise-ment sales for the 12 months prior to Twist's employmentwith the Company as an advertising solicitor and for the 12months after he was hired.The requested schedule was never presented intoevidence due to the apparent oversight of counsel for bothRespondent and General Counsel whom I found mostcooperative and responsive to my requests for stipulateddocumentary evidence where pertinent to theissues.My request for the schedule had the effect of placing onthe Respondent the burden of going forward to prove bydocumentary evidence its contention that Twist was notbringing in new advertisement revenue by a comparison ofthe business he brought in in the year of his employmentwithRespondent as compared with the volume ofadvertisement sales the Respondent had in the year priorto Twist's employment with the Company.As the Respondent has failed to meet this burden ofgoing forward with the requested proof, I find that thisfailure of proof on the part of Respondent constitutes atleast one factor in favor of General Counsel's contentionthat Twist was not discharged for economic reasons, butbecause of his union activities.Discussion and ConclusionsUnlike the economic justification Respondent had for itsdischarge of seven employees on January 3, 1973, becauseof the pressing necessity to reduce operating losses,Respondent does not claim that kind of justification forTwist's discharge. This follows from the fact that Respon-dent replaced his services even before it fired him by hiringStuartNewhall some 20 days earlier as its advertisingmanager to do essentially the same solicitation of advertis-ing that Twist had been doing the past year under thesimple title of advertising solicitor.With the operatinglosses the Company was experiencing, it is obvious that theRespondent did not need two ad solicitors at the time itdischarged Twist. Although Newhall was given the title ofadvertising manager, there is no evidence that he had anyemployees working under him after Twist was fired. Hewas simply an advance replacement of Twist.Newhall was hired on February 1, 1972, and Twist wasfired 20 days later on February 20. It is evident that in that20 days Mrs. James, as publisher and owner of theRespondent, was looking for pretexts to fire Twist becauseof hispriordeep involvement in the self-organization of theemployees in the plant and later his union activities. It isalso obvious that both Mr.and Mrs.Jamesheld Twistresponsiblefor the November 7, 1972,employees'walkoutand felta rancor against Twist becausethey believed thewalkout which Mr.James called"Twist'swalkout" hadcaused a potential customerto back away for fear of otherwork disruptivewalkouts from a proposedcontract forprintingwhich wouldhave brought Respondent some$47,000in additional revenue per year.The record shows that althoughMrs. Jameswanted todischarge Twist she forcedthat unpleasanttask on Mr.James and thatMr. Jamesfoundthe taskvery distastefulbecause he likedand respectedTwist andwas personallyopposed to hisdischarge despite hisfamiliarity with Twist'sprioreffortstowards theself-organizationof the Compa-ny's employees and hislater union activities.It is alsoevident thatMr. James was findingitdifficult to findpretexts for discharging Twist becausewhen he gave himhis "lastchance"warningon February 16, 1973, he backedoff when he learned that the error he had attributed toTwist in the Globe DiscountStore ad wasnot reallyTwist's fault and insteadheld forththe strongpossibility ofa promotion for Twist.It wasonly onthe insistence of Mrs.James 2 hourslater that James reasserted his "last chance"warning toTwist,this time in Mrs.James' presence, toTwist'sutter mystification.The recordfurthershows thatMrs. JamesforcedMr. James to dischargeTwist 4 dayslater on February 20 for Twist's admittedoversight ingetting an insurancead in for publicationin one ofRespondent's newspaperswhich in any event didnot causetheCompany any financialloss becausethe advertiserreadily agreed to have the ad put in thenext issue of thepaper.At the trial as abovenoted,Respondent's defense for thedischargeof Twist shifted fromthe reasonsgiven to him byMr. Jamesat hisdischarge to the contention that he wasprimarily dischargedbecause he was not an effectivesolicitorof ads. Although susceptible to documentation,Respondent presentedno documentaryevidence to showthat Twisthad not increasedthe Company's advertisingrevenue during the year he had been employed by theRespondent over whatithad been in theyear prior to hishiring. Althoughthere is some evidencethat Twist was notas aggressive in getting advertisements as more aggressivepersonalities,such as Tom Yoder,Respondent's formeracting generalmanager,I find thatthisdeficiency was usedas a pretext for Twist'sdischarge.Ialso find that theplethora of all the otherlittlefaultsascribed by theJamesesto Twist,evenif true,weresimilarly pretextualreasonsfor his discharge.In summary I find and conclude thatthe reasons givenforTwist'sdischarge are pretextualand that the realmotivation for hisdischarge was Respondent's desire to getrid of Twistbecauseof his known or stronglysuspectedunion activities.Iaccordingly find thatRespondentdiscriminatorily discharged Twistin violationof Section8(a)(3) of the Act.G.Final Alleged Discriminatory Discharges ofMarch 9, 1973The recordcontains frequent references to Respondent'sback shop,sometimes called backroom.The Company's MUNROENTERPRISES,INC.419backshop is whereits newspapersare composed (typeset)and printed.Itembracesthe compugraphic departmentwheretypeis set andproofreading performed, the newspasteup departmentwhere the material set by the compu-graphic machineisplaced into allotted spaces on sheets,the ad pasteup departmentwhere ads are pasted into anewspaper page called a "mechanical," the darkroomdepartmentor sectionwherevarious photographic process-es requiredfor the newspapers are performed, and thepressdepartment where Respondent'smainpress printsthe newspapers.On March 9, 1973, Respondent shut down its back shop,dischargedthe employees who worked there, and thereaft-er contractedto have its backroom operations performedby an independent outside publisher and printer inNorway,Maine,some55 miles from Respondent's place ofbusiness in Berlin,New Hampshire.The complaint alleges that the Respondent discriminato-rily discharged five employees on March 9, 1973, and therecord shows they all worked in Respondent's back shop.They are Eleanor Theberge and Louise Nolin, typesetters;Roger Godbout, darkroom technician and photographer;and Robert Gauvin and Henry Rivard, press operators.Two of these employees, Louise Nolin and Roger God-bout, were principals involvedin other issuesdiscussed inprior sections of this Decision. All five of the dischargeeshad signedunion authorization cards in December 1972and all had participated in the November 7, 1972, walkout.Respondent'sdefenseto the five alleged discriminatorydischargesare both economic and personal.On theeconomicside,Mr. James' testimony shows thathis chief pressman,Robert Gauvin, had given notice inearly January 1973 that he would beleaving inthe springin order torejoin his wife and daughter in Connecticut.Gauvin later informedJamesthat he would be definitelyquittingon March 14, 1973, but he gladly advanced hisvoluntary departure to March 9 when the Jameses decidedto close the backroomon that date. Mr. James' testimonyfurther showsthat Henry Rivard, the assistant pressman,gave noticeon March 2, 1973, that he would quit on March9.As conceded by General Counsel in his brief, "Therecan, of course,be no denying the fact that the Respon-dent's twopressmenhad given notice." The record showsthat over the past year the Company had a large turnoverof pressmenand great difficulty in recruiting replacements.Efforts of Gauvin to find and train employees from theinsidetobecome pressmen before his departure wereunavailing.To fill the breach, Mr. James himself, despiteall his otherresponsibilities, began training under Gauvin'stutelageto run the big press, but never fully becamequalifiedto do so before the departure of pressmen Gauvinand Rivard.As illustrative of other problems Respondent was havinginother departments of its back shop, Mr. James'testimony shows that one day just prior to the March 9shutdown of the backroom, trouble developed on thecompugraphicmachine which made it necessary for him topersonallyoperate the compugraphic computer from 7o'clock in themorningof that day until about 2 o'clock ofthe next morning.Such problems made it a continuousstruggle toget the newspapers out on their deadlines.Side-by-side with these economic factors, Mr. James alsotestified to strong personal considerations that entered intothe decision to shut down the back shop and subcontractits operations to an outside printer. One of these considera-tions is that his primary vocational objective in life is towrite nonfiction books requiring a great deal of advanceresearch.He found the endless problems and hoursrequired for the management of Respondent's businessseriously interferedwith this objective and made itimpossible to advance his career as a writer in which hehad a promising start as a Pulitzer Prize winner and winnerof other merit awards. At the time of the shutdown of theback shop, he was under particular tension to meet theMay 1, 1973, deadline for the new book he had contractedto write and hoped that with the closing of the back shophe would have time to meet that deadline.The second personal consideration that entered into thedecision to close the backroom was that Mrs. James was sopreoccupiedwith looking after the six children in thefamily, the youngest of which was less than a year old, thatshe was unable to give her Company the time it requiredfor successful operation.The final personal consideration for giving up the backshop was that Mr. James' double preoccupation withmanaging the Respondent and researching and writing hisbook was putting a strain on the family life of both himselfand his wife and their children.These personal and economic considerations are besttold in Mr. James' own words under testimony:Q.Was there any other considerations that wereentered into in your ultimate decision [to close the backshop]?sss*sTHE WrrNEss: My researcher [for his new book] wasstill there at this time. I had had pressure all along fromhim.My son, Paul, had been wetting his bed and hebecame terribly upset during this period because Iwasn't around.JUDGEBUSH:How old is you son, Paul?THE WITNESS:He isnow eight. He was seven at thetime. The other children are terribly upset. I had beenconcerned about my book. May 1st was the deadlinefor my book in my contract.*ssTHE WITNESS: I felt that I could not produce thebook by that date. I had been talking with my agent,Mr. John Hawkins, of Paul Reynolds in New York. Wewere having baby-sitter problems during this period.Judy [Mrs. James] and I were exhausted.The compugraphic had been broken down prior to thisand had not run properly. I had run the compugraphic,the computer, myself. I ran it, as I recall, from 7:00o'clock in the morning until 3:00-2:00 or 3:00o'clock-the next morning straight through. My wife,in fact, brought food to me at the compugraphicmachine. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherewere other problems there and we simplycouldn't seem to get the papers out. We couldn't makedeadlines.I felt I had kept my bargain to my wife. Ihad made a bargain with her at the time prior to ourmarriage that my career was my writing, my consultingand lecturing.Ihad given her more than a full year. I could see noend to this. My funds were being used up rapidly. I wasin fear of losing my book. Those are many of thefactors.Q.Did you discuss this with Mrs. James at thetime?A. It is all we could talk about. In fact, it hadcaused sometension between Mrs. James and myself.Q.And when did you announce your decision?A. I believe it was before noon on the 9th.Q.What was the decision that you announced [tothe employees who were being discharged ]?A.Because of the circumstances of Henry Rivardand Bob Gauvin [the assistantand chief pressmen]leaving and because of the problems we faced personal-ly I saw no way of continuing the back shop operation.We had tried our best to do it and had failed.Q.And, therefore, what?A.Therefore, we were discharging three employ-ees.Although the complaintallegesthat five employees weredischarged on March 9, 1973, actually only three weredischarged because the two pressmen, Gauvin and Rivard,quitfor personal reasons ontheir own on March 9, 1973.At the trial counsel for General Counsel amended HenryRivard out of the Section 8(a)(3) relief demanded for himin the complaint. In his brief, counsel for General Counselsimilarly dropped the same relief demanded for Gauvin inthe complaint.18 Similarly, counsel for General Counsel inhisproposed recommended Order, as set forth in theAppendix to his brief, does not ask for reinstatement andbackpay for pressmen, Robert Gauvin and Henry Ri-vard. isThe only remaining employees discharged on March 9,1973, for whom General Counsel seeks relief are EleanorTheberge, Robert Godbout, and Louise Nolin.In linewith the Jameses' decision to close down the backshop,much of the equipment in the back shop, includingthe largepress, has been sold. Some of Respondent's jobshop equipment has also been sold. Respondent's compu-graphic equipment has been leased to another printer inNorway,Maine,pending his receipt of his own compu-graphic equipment as per order. Respondent is seeking abuyer for its compugraphic equipment.Discussionand ConclusionsIn his brief General Counsel in effect concedes theeconomicand personal factors that induced the Respon-dent to sublet its press work to an outside printer asdistinguished from the other work in the backroom.20These factors involved Respondent's inability to findqualified pressmen to replace departing pressmen Gauvinand Rivard and Mr. James' own vain efforts to fill thebreach at the big press on top of all his other duties asmanager of the Company,hiscommitments to hispublisher to write a book, and his family responsibilities.But General Counsel contends that Respondent's deci-sion to close its back shop insofar as it relates to farmingout its typesetting (called in the trade "composition") was"plainly an economic folly and a poor business decision"because,asasserted, the typesetting of Respondent'snewspapers in its own back shop could be done at abouthalf the cost the Respondent incurs by having it done inNorway, Maine. Because of this asserted "econonuc folly"of subletting its typesetting, General Counsel contends thatthe economic and personal reasons given by the Respon-dent for subletting its typesetting work are pretextualreasons for discharging the three employees here involvedbecause of their union activities.However, even if it is assumed that Respondent'sdecision to sublet its typesetting was a poor businessdecision, that does not prove that the Respondent madethat decision for the purpose of establishing a pretextualreason for discharging the involved employees because oftheir union support or activities. Upon the basis of theentire record I find and conclude that the desires of theJameses for urgent personal reasons to reduce the amountof time they have to give to the business of Respondentoverrode in importance to them the fact, if it is a fact, thatitwould cost more to have their typesetting done inNorway than in Respondent's own back shop. It is notunusual for people to take economic losses for personalreasons.At any event I find that such evidence as there is in therecord as to the cost of typesetting in Norway as comparedwith that in Respondent's own plant is insufficient toestablishGeneral Counsel's contention that it is substan-tiallymore costly to having the typesetting done in Norwaythan in Respondent's own back shop.Upon the basis of the entire record I find and concludethatGeneral Counsel failed to sustain his burden of proofthat any of the employees the Respondent discharged onMarch 9, 1973, were discriminatorily discharged inviolation of Section 8(a)(3) of the Act.H.Alleged UnionMajority and Refusal To BargainThe record leaves no doubt and Respondent does notappear to contest the fact that the Union has represented amajority of the employees in the appropriate unit hereinvolved on the following critical dates, to wit, on January3, 1973, when Respondent discharged seven employees; onFebruary 9, 1973, when the Union requested recognition;and on March 9, when the Respondent upon the closing ofitsback shop discharged three additional employees andisReference is here again made to the following statement in General20GeneralCounsel in his brief at p 26 states, "In fact,most ofCounsel's brief: "There can, of course,be nodoubtthat Respondent's twoRespondent's problems appeared to relate to the operation of its press, andpressmen had given notice [thattheywere quitting their jobsI."as shown above. it would have been a simple matterjust to eliminate press19Henry Rivard is not to be confused withJoseph Rivardwho waswork "dischargedon January 3, 1973 MUNRO ENTERPRISES, INC.accepted the insistent resignations of its two pressmen. Therecord shows that as of January 3, 1973, the Union hadsigned authorization cards from 14 of 20 of the employeesin the unit of conceded employee status within themeaning of the Act.21 As of or about February 9, 1973, theUnion had signed cards from 12 of 13 admitted employees,and as of March 9, it had signed cards from 10 out of then11 admitted employees, in each case exclusive of the cardsof the discharged employees.On February 9, 1973, the Union sent the Company aletterdemanding recognition and stating that it was"prepared to show unequivocal proof" of its majoritydesignation at any early mutually convenient time. TheUnion simultaneously filed a petition for a representationelection. The Company on February 12 came into receiptof the Union's letter and a copy of the Union's petition foran election.Under date of February 13, 1973, the Company sent theUnion a letter in which it declined recognition of theUnion on the ground that ". . . we have doubt that youwould represent a majonty of our employees in anappropriate unit." 22 The letter then goes on to say, "Forthis reason we decline to recognize you until you have beenproperly certified by the appropriate Labor RelationsBoard."The Union's petition of February 9 for an election cameup for hearing before a Hearing Officer on March 12, 1973.At that hearing the Union lodged with the Hearing Officerfor filing the unfair labor charge which lead to the issuanceof the complaint herein on June 22, 1973. The HearingOfficer thereupon adjourned the hearing on the electionpetition "indefinitely until the matter of the unfair laborpractice ..can be completely resolved." On June 7, 1973,theUnion withdrew its representation petition withoutprejudice.The alleged unfair labor practices have in the word of theHearing Officer been resolved in the present unfair laborpractice proceeding. As summarized, the above findingsshow that the Respondent did not, as alleged in thecomplaint, discharge the 12 employees here involved fordiscriminatory reasons in violation of Section 8(a)(3) of theAct except for the single isolated discriminatory dischargeof John Twist on February 20, 1973. On the contrary thefindings show that all of the discharges, except in the caseofTwist,weremotivated by economic factors or acombination of economic factors and personal factorsunrelated to the union activities of the dischargees.As shown above the Union did not make a demand upontheRespondent for recognition based on signed unionauthorization cards from a majority of the employees inthe appropriate unit until February 12, 1973, when its letter21The remaining 14 employees in the employment of the Company as ofJanuary 3, 1973, consisted mainly of admitted statutory supervisors, twoadditional employees, Lavertue and Theberge, for whom the Companyclaimed supervisory status,and a number of temporary employeesemployed as inserters for whom the Union claimed status as statutoryemployees The Union as of January 3, 1973, had cards from Lavertue andTheberge, and for a number of the inserters If these were included in theappropriate unit the Union would have had an even greater majonty than ithas without them However, I have found above that Lavertue wassupervisor within the meaning of the Act on January 3, 1973 1 make asimilar finding that Theberge was also a supervisor within the meaning oftheAct despite her denial that she was a supervisor because her own421of demand was received by the Respondent. Based on thatfact and the record as a whole I find that the Respondenthad no direct or inferable knowledge that the Union heldcards from a majority of the employeesin the unit onJanuary 3, 1973, when it discharged seven of the employeesin the unit.Even counsel for General Counsel was unableto inform me, as the trier of the facts of this case, at theconclusion of the 9-day trial, with any great certainty thenumber of admitted employees in the unit and the numberthereof who had given the Union signed cards at any of thecritical dates here involved.Similarly based on the record as a whole I make thefurther finding that the Respondent had no direct orinferable knowledge of the majority status of the Union onany of the critical dates herein prior to the trial of this casesome months later in July and August 1973.Ialso find and conclude that the Company had noknowledge that the Union was charging it with any unfairlabor practices in connection with its discharges of January3,February 20, and March 9, 1973, untilafterthese eventshad taken place, that is, on March 12, 1973, when theUnion filed its one and only unfair labor charge inconnection with these events at the hearing held before aHearing Officer on that date by handing to him for filingits charge.Discussion and ConclusionsThe key issue here is whether an order should be enteredrequiring the Respondent to bargain with the Unionnotwithstanding the absence of any pervasive unfair laborpractices.In the instant case we have only a single isolateddiscriminatory discharge.The remaining11dischargeshave been found to have been motivated solely byeconomic factors or a combination of such factors andpersonal factors unrelated to the union sympathies oractivitiesof the dischargees and accordingly not inviolation of Section 8(a)(3) of the Act. Similarly thefindings show that the Respondent has not engaged in thethree alleged instances of conduct violative of Section8(a)(1).However,even if such instances could be deemedtobe violations of Section 8(axl), I find that theseinstances,whether considered singly or collectively, werenot of such pervasive character as would affect the resultsof a Board-conducted representation election.Under the full circumstances of this case,I find that theRespondent is not in violation of Section 8(a)(5) of the Actby its refusal to bargain with the Unionand its insistenceupon a Board-conducted representation election.Accordingly I find and conclude that the GeneralCounsel is not entitled to an order requiring the Respon-testimony shows that as the senior employee in the compugraphic ortypesetting department the junior employees in the department came to herwith questions from which I infer that she had authority to direct and didresponsibly direct them in their work.I find that the work of the inserterswas too temporal in character to make them employees within the meaningof the Act22Respondent also declined recognition on the ground that "... thereare questions concerning the scope of an appropriate unit ...:' In anearlier section of this Decision it was found that the unit as alleged in thecomplaint was appropriate.From the record as a whole,Ifind that thisground for declining recognition was without meritab inuio.(See also G.C.Exh 7.) 422DECISIONSOF NATIONALLABOR RELATIONS BOARDdent to bargain with the Union and that the parties shouldbe relegated to the election processes of the Board.N.L.R.B. v. Gissel PackingCo., 395 U.S. 575 (1969), andPeerless of America, Inc. v. N.LRB.,484 F.2d 1108 (C.A.7, 1973), enforcing in part and remanding in part 198NLRB No. 138, and the numerous cases cited in theCourt's decision inPeerless.Although the Union haswithdrawn its petition for an election, there is nothing toprevent it from filing a second such petition.I further find that of the three critical dates here involvedas they relate to Respondent's refusal to bargain with theUnion, the pivotal date is February 9, 1973, the date onwhich the Union mailed a letter to Respondent demandingrecognition based on a card check or in the alternative,February 12, 1973, when the Respondent received theletter.Thus I find and conclude that Respondent could notpossibly be in violation of the refusal-to-bargain provisionsof Section 8(ax5) by reason of its discharges on January 3,1973,because the Union had made no demand forrecognition by Respondent until after January 3, 1973.In summary I find that the Respondent is not inviolation of Section 8(a)(5) of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand the Union is a labor organization within themeaningof the Act.2.All full-time and regular part-time editors, writers,reporters, advertising solicitors, clerks, receptionists, book-keepers,artists,photographers, circulation and officebusiness personnel, and all printing production employeesemployed at Respondent's place of business in Berlin, NewHampshire, EXCLUDING executives, professional em-ployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.By discharging John Twist, Respondent engaged indiscrimination to discourage membership in the Union,thereby engaging in unfair labor practices within themeaning of Section 8(aX3) and(1) of the Act.4.The Respondent has not engaged in any unfair laborpractices other than that shown in paragraph 3 above.5.The unfair labor practices shown in paragraph 3above affects commerce within the meaning of Section 2(6)and (7) of the Act.REMEDYThe Respondent having discriminatorily dischargedJohn Twist, I find it necessary that it be ordered to offer23 In the eventno exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order, and all objectionsthereto shall bedeemed waivedfor all purposes.him full reinstatement, with backpay computed on aquarterlybasis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289,andIsisPlumbing & Heating Co.,138 NLRB 716, fromdate of discharge to date reinstatement is offered.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER23Respondent, Munro Enterprises, Inc., its officers,agents,successors, and assigns, shall: 1. Cease and desist fromDischargingorotherwisediscriminatingagainstanyemployee for supportingBoston Mailers'Union No. 1,InternationalTypographicalUnion, AFL-CIO, or anyother union.2.Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Offer John Twistimmediate and full reinstatement tohis former job or, if his job nolonger exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for hislost earningsin the manner set forth in thesectionof the Administrative Law Judge's Decisionentitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c)Post at its place of business in Berlin, NewHampshire, copies of the attached notice marked "Appen-dix." 24Copies of the notice,on formsprovided by theRegional Director for Region 1, after being duly signed byan authorized representative of the Respondent, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, includingallplaceswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered,defaced,or coveredby any other material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint,as amended atthe trial,be dismissedinsofar asitalleges that theRespondent engaged in any unfair labor practices otherthan the single violation of the Act found herein.24In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United StatesCourt ofAppeals Enforcing an Order ofthe NationalLaborRelations Board."